Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/13/18 has been considered.
Drawings
The drawings filed 12/13/18 are acceptable to the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 12-15 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fleisig (US 2019/0086957 A1).
Re claim 1:  Fleisig teaches a wireless speaker assembly comprising: 
a housing defining an interior space (figures 1 and 22);
a first battery coupled to the housing and positioned in the interior space (170); 

a plurality of connectors (15A, 15B) coupled to the housing, the connectors being
operationally coupled to the microprocessor wherein a respective connector is configured for coupling to a charging cord (USB cable) of an electronic device for charging a second battery positioned in the electronic device (paragraph [0146]); 
a speaker (165) coupled to the housing, the speaker being operationally coupled to the microprocessor; and
a transceiver (inherent structure allowing two way communications between the assembly and a mobile device via the use of Bluetooth/WIFI interfaces as depicted in figure 28) coupled to the housing and positioned in the interior space, the
transceiver being operationally coupled to the microprocessor wherein the transceiver is configured for receiving an audio signal from the electronic device positioning the microprocessor for commanding the speaker for broadcasting the audio signal (figure 28).
Re claim 2: note housing arrangement in figure 1 is disk shaped
Re claim 3: note cover (166 is domed and contains a plurality of apertures (figure 25) and with speaker (165) positioned to the front of the housing (figure 22)
Re claim 4: note battery (170) is rechargeable (paragraph [0146]) along with figure 25A depicting a ported electrical connection enabling power to be supplied to the battery.
Re claim 6: note the port used for cable (146) is on the back portion of the housing.
Re claim 7: note the plurality of connectors is two (15A, 15B)
Re claim 8: note connectors (173 and 200A) can be positioned on the back of the housing (figure 24A)
Re claim 9: connectors 173 and 200A are defined as USB connectors (paragraphs [0145-0146])
Re claim 10:  note controller (205), paragraph [0146] controls all operations of the device, including the powering of components of the device.
Re claim 12: note power controller (205) is within (160) which as depicted in figure 25 is positioned proximate the top of the housing.
Re claims 13-14: note volume controller (168) used for volume control of the speaker and comprises a + button and a – button which when depressed increase the volume and decrease the volume respectively. 
Re claim 15: note figure 21A in which the volume control is proximate the top of the housing.
Re claim 18: note base station portion (150) that acts as a stand and positioned the front of the housing on a surface such as a desk in a manner as set forth for broadcasting audio
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleisig in view of Leiba (US 2015/0340824 A1).
Re claim 5:  The teaching of Fleisig is discussed above and incorporated herein.  In Fleisig a fixed plug is used for providing power.  Fleisig does not teach the use of a barrel type of arrangement for providing power.  Leiba teaches that it is beneficial to use a barrel type of power connection (see figure 4) for electronic devices so that accidental damages don’t occur to the electrical device (see paragraph [0003]).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the fixed power type of connection in Fleisig with a detectable type (Barrel type) as taught by Leiba to predictably provide an arrangement that can prevent accidental damage to the electrical device.  Therefor the claimed subject matter would have been obvious before the filing of the invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleisig in view of Clark (US 2020/0303931 A9).
Re claim 11:.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleisig in view of Osborn et al. (US 9,609,435 B2)
Re claim 16:  The teaching of Fleisig is discussed above and incorporated herein. Fleisig however does not teach the use of a pairing button to wirelessly connect to an external electronic device.  Osborn et al. teaches in a similar environment to incorporate a pairing button (1001) to allow for the wireless connection between a speaker assembly and an electronic device.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a pairing button in the speaker assembly of Feisig to predictably provide a way of wirelessly connecting the speaker assemble with an external device. Therefor the claimed subject matter would have been obvious at the time of the invention. 
Re claim 17: the location of pairing button (1001) in Osborn et al. is considered to be at a back of a housing since the claim does not reference any of the claimed elements of the speaker assembly with respect to a front, back, side, top or bottom. 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleisig in view of Oakley (US 9,535,458 B2) in combination with Nakajima et al. (US 2006/0153413 A1).
Re claim 19:  The teaching of Fleisig is discussed above and incorporated herein.  In Fleisig there is no pair of rods used as set forth allowing the speaker arrangement to be angled with respect to the horizontal surface. Oakley teaches the use of two rods as set forth (figure 1) to support a device at an angled position.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such rod members in the arrangement of Fleisig to predictable provide a way of supporting the .         
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleisig in view of Leiba, Clark, Osborn et al. and Oakley in combination with Nakajima et al.
Examiners Comment
Claim 20 sets for in combination all of the features as set forth in claims 1-19 in a single claim. 
Re claim 20:  Fleisig teaches a wireless speaker assembly comprising: 
a housing defining an interior space (figures 1 and 22);
a first battery coupled to the housing and positioned in the interior space (170); 
a microprocessor coupled to the housing and positioned in the interior space (181) mounted on PC board (163), the microprocessor being operationally coupled to the first battery (electrically coupled via the PC board for control) ; 
a plurality of connectors (15A, 15B) coupled to the housing, the connectors being

a speaker (165) coupled to the housing, the speaker being operationally coupled to the microprocessor; and
a transceiver (inherent structure allowing two way communications between the assembly and a mobile device via the use of Bluetooth/WIFI interfaces as depicted in figure 28) coupled to the housing and positioned in the interior space, the
transceiver being operationally coupled to the microprocessor wherein the transceiver is configured for receiving an audio signal from the electronic device positioning the microprocessor for commanding the speaker for broadcasting the audio signal (figure 28).
Note housing arrangement in figure 1 is disk shaped
Note cover (166 is domed and contains a plurality of apertures (figure 25) and with speaker (165) positioned to the front of the housing (figure 22)
Note battery (170) is rechargeable (paragraph [0146]) along with figure 25A depicting a ported electrical connection enabling power to be supplied to the battery.
Note the port used for cable (146) is on the back portion of the housing.
Note the plurality of connectors is two (15A, 15B)
Note connectors (173 and 200A) can be positioned on the back of the housing (figure 24A)
Note connectors 173 and 200A are defined as USB connectors (paragraphs [0145-0146])

Note power controller (205) is within (160) which as depicted in figure 25 is positioned proximate the top of the housing.
Note volume controller (168) used for volume control of the speaker and comprises a + button and a – button which when depressed increase the volume and decrease the volume respectively. 
Note figure 21A in which the volume control is proximate the top of the housing.
Note base station portion (150) that acts as a stand and positioned the front of the housing on a surface such as a desk in a manner as set forth for broadcasting audio.
In Fleisig a fixed plug is used for providing power.  Fleisig does not teach the use of a barrel type of arrangement for providing power.  Leiba teaches that it is beneficial to use a barrel type of power connection (see figure 4) for electronic devices so that accidental damages don’t occur to the electrical device (see paragraph [0003]).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the fixed power type of connection in Fleisig with a detectable type (Barrel type) as taught by Leiba to predictably provide an arrangement that can prevent accidental damage to the electrical device.  Therefor the claimed subject matter would have been obvious before the filing of the invention. Neither Fleisig nor Leiba teach that the power controller comprises a power button as set forth.  Clark teaches in a similar environment to incorporate a power button (110) for activating and deactivating power of the electrical device to provide a user control on when the device is powered on and powered off.  It would have been obvious to one of ordinary skill in the art before the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        3/17/21